


Exhibit 10.38


CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
This Confidential Separation Agreement and General Release (“Agreement”) is
entered into by and between Richard A. Bates (“Bates”), an individual, on the
one hand, and Catamaran Inc., a Texas corporation with its principal place of
business in Illinois, on behalf of itself and all of its subsidiaries and
affiliates (the “Company”), on the other hand. The Company and Bates are
sometimes referred to collectively herein as the “Parties” or singular as a
“Party.”
1.Termination of Employment. Bates acknowledges that his termination of
employment with the Company shall be effective on January 11, 2013 (“Separation
Date”).


2.Compensation owed. Bates acknowledges receipt of all compensation, including
but not limited to bonuses or commissions, due from the Company through and
including the payroll period ending on January 11, 2013. Bates shall receive his
standard base compensation payment, less standard deductions and withholdings,
through January 11, 2013. Bates shall receive payment for all accrued but unused
vacation/paid time off through the Separation Date (if any), on the Company's
first regular payday following January 11, 2013. Bates waives any entitlement to
any accrual of or payment for any vacation/paid time off for the period from
September 17, 2012 through January 11, 2013.


3.Separation Benefits. Subject to the provisions of this Agreement and to
resolve any Claims (defined in Paragraph 5 of this Agreement), the Company shall
provide Bates with the following separation benefits (“Separation Benefits”):
a.Pursuant to the 24-month payment schedule below, payment equal to $895,283.80,
less all required tax withholdings.


i.$223,820.95 shall be paid in equal installments over a six (6) month period
according to the Company's regular payroll schedule, which shall commence within
sixty (60) days of the Effective Date, as the Company has determined that such
amount is not a “deferral of compensation” (as described in the subparagraph
below); provided, that no Separation Benefits shall commence unless Bates has
executed, delivered and not revoked this Agreement within seven (7) days of the
date of this Agreement's execution by Bates.


ii.$671,462.85 shall be paid in equal installments over an eighteen (18) month
period according to the Company's regular payroll schedule, which shall commence
on the first regular payroll schedule following the last installment payment
described in Paragraph 3(a)(i) above; provided, however, that under no
circumstances shall such installments commence earlier than the six (6) month
anniversary of Bates' separation from service (as such term is defined by
Section 409A(a)(2)(A)(i) of the IRC) if the Company determines that Bates is a
“specified employee” and the provisions of IRC Section 409A(a)(2)(B)(i) are
applicable.


A.Exemption from Code Section 409A. The annual base compensation paid as
Separation Benefits described in this Paragraph 3 shall not be deemed to provide
a “deferral of compensation” for purposes of IRC Section 409A to the extent the
benefits (or portions thereof) under this Agreement meet the requirements of x.,
y. and z. below:


x.    Bates incurs an “involuntary termination of employment” as such term is
described in Treasury Regulation §1.409A-1(n)(1).
y.    the Separation Benefits (or portions thereof) do not exceed two times the
lesser of: (1) the sum of the Bates' annualized compensation based on his annual
rate of pay for services provided to the Company for the taxable year that
precedes his termination of employment (adjusted for any increase during such
year that was expected to continue indefinitely if Bates had not incurred a
termination of employment), or (2) IRC Section 401(a)(17) limit for the year (as
increased for the cost-of-living adjustments) in which Bates incurred a
termination of employment.
z.    the Separation Benefits (or portions thereof) must be paid no later than
the last day of the second taxable year that follows the taxable year in which
Bates incurs a termination of employment.
The Company and Bates intend that this exception shall apply for Separation
Benefits (or any portion thereof) provided under this Agreement that are equal
to or less than the severance pay limit described in y. above. Any installment
payment or




--------------------------------------------------------------------------------




benefit that Bates receives under this Agreement shall be treated as a “separate
payment” for purposes of IRC Section 409A and the foregoing exception.
B.Special Rule for Deferral of Compensation. If the Company determines that any
payment (or any portion thereof) provides a “deferral of compensation” as
defined by IRC Section 409A and the sixty (60) day payment period begins in one
tax year and ends in a second tax year, the base compensation paid as Separation
Benefits shall commence in the taxable year following Bates' termination of
employment.


C.Termination of Employment. For purposes of this Agreement, the phrase
“termination of employment” means the date Bates ceases to be an employee of the
Company and each Affiliate (defined herein). Notwithstanding the preceding
sentence, Bates must incur a “separation from service” as such term is defined
by IRC Section 409A (a)(2)(A)(i) and the Treasury regulations, to be treated as
having incurred a termination of employment under this Agreement. For purposes
of this Agreement, the term “Affiliate” means (a) each corporation which is a
member of a controlled group of corporations (as defined in IRC Section 414(b))
which includes the Company; provided, that in applying IRC Sections 1563(a)(1),
(a)(2) and (a)(3) for purposes of determining whether a corporation is a member
of the same controlled group of corporations with the Company under IRC Section
414(b), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears therein; and (b) any trade or business (whether
or not incorporated) which is under common control with the Company, as defined
in IRC Section 414(c) and Treasury Regulation Section 1.414(c)-5 (including, if
applicable, an organization that is permissively aggregated with the Company
pursuant to Treasury Regulation Section 1.414(c)-5(c)); provided, further, that
in applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
whether a trade or business is under common control with the Company under IRC
Section 414(c), the phrase “at least 50%” shall be used instead of “at least
80%” each place it appears therein.


b.For a period of fifteen (15) months following the Effective Date, the Company
shall (1) pay Bates, on a monthly basis, an amount equal to the monthly premium
for continued healthcare benefits for himself and his dependents as of the
Effective Date, (2) withhold such payments from his Separation Benefits, and (3)
use the withheld payment to provide continued healthcare benefits; provided,
however, the amount of healthcare benefits reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year.


c.To the extent permitted by the Company's bylaws, policies and/or applicable
law, the Company agrees to maintain Bates on its directors and officers
liability insurance coverage and to indemnify Bates for, from and against any
claims, rights, demands, actions, obligations, liabilities and causes of action
of every kind and character, known or unknown, mature or unmatured, that have
been asserted or may be brought against Bates relating to actions or omissions,
taken in his capacity as an employee and/or officer of the Company, based on his
status as an employee and/or officer of the Company, or that the Company is
otherwise obligated to defend or indemnify pursuant to its charter, bylaws,
policies, agreement, practices or under applicable law.


d.Nothing in this Agreement shall prohibit Bates from applying for unemployment
insurance benefits. The Company agrees not to challenge any such claim for
benefits or otherwise contend that Bates is not eligible for such benefits.


e.The Company, including its predecessors, hereby fully and forever releases,
acquits and discharges Bates from any and all claims, debts, rights, demands,
judgments, obligations, causes of action, liabilities, costs and expenses, known
or unknown, in law or in equity, arising out of or related to his employment
with the Company, including its predecessors, or actions or omissions before the
Effective Date of this Agreement, including without limitation claims relating
to the Employment Agreement between Bates and Catalyst Health Solutions, Inc.,
dated on or around August 3, 2009 (“Employment Agreement”), including all
amendments, addenda and appendixes thereto; the letter agreement between Bates,
Catalyst Health Solutions, Inc., and SXC Health Solutions, Inc., dated on or
around July 2, 2012, including all including all amendments, addenda and
appendixes thereto; and the Confidentiality and Restrictive Covenant Agreement
between Bates and SXC Health Solutions, Inc., dated on or around June 30, 2012,
including all including all amendments, addenda and appendixes thereto.


i.Notwithstanding anything to the contrary in the subparagraph above, the
Company's release of Bates does not apply to nor prohibit any claims by any
Party to enforce the terms of this Agreement.


f.In lieu of certain payments from the Company to Bates, the Company shall pay
Cooley LLP $62,985.50 for certain attorneys' fees and costs incurred by Bates.
Such payment shall be made within seven (7) days of the Effective Date by check
made payable to Cooley LLP and delivered to Cooley LLP, 101 California Street,
5th floor, San Francisco, CA 94111-5800, or by wire transfer pursuant to the
following instructions: Bank of America - Main Branch - San Francisco,




--------------------------------------------------------------------------------




CA 94104; Account # 14997-50919 ABA Routing # 026009593 Swift # BOFAUS3N;
Reference: 318255-10, IRS tax identification number 94-1140085.


g.The Separation Benefits do not constitute nor are they intended to be any form
of compensation to Bates for any services to the Company.


h.This Agreement shall be construed and interpreted for all purposes as
satisfying an exception to or being in compliance with the requirements of
Section 409(A) of the IRC, the Treasury regulations and any guidance issued by
the Internal Revenue Service. Notwithstanding the foregoing, the Company does
not guarantee any of the tax consequences associated with Bates' execution of
this Agreement and the Separation Benefits describe therein. Bates will be
solely responsible for any tax obligations incurred, if any, in connection with
the Separation Benefits described therein.


4.Consideration. Bates acknowledges that he would not be entitled to the
Separation Benefits provided for in Paragraph 3 above in the absence of his
signing of this Agreement, that the Separation Benefits constitute a substantial
economic benefit to Bates, and that they constitute good and valuable
consideration for the various commitments undertaken by Bates in this Agreement.


5.General Release of the Company. Bates, for and on behalf of himself and each
of his personal and legal representatives, heirs, devisees, executors,
successors and assigns, hereby acknowledges full and complete satisfaction of,
and fully and forever waives, releases, acquits, and discharges the Releasees
from any and all claims, causes of action, demands, liabilities, damages,
obligations, and debts (collectively referred to as “Claims”), of every kind and
nature, whether known or unknown, suspected or unsuspected, or fixed or
contingent, which Bates holds as of the date he signs this Agreement, or at any
time previously held against the Releasees, or any of them, arising out of any
matter whatsoever (with the exception of breaches of this Agreement). This
General Release specifically includes, but is not limited to, any and all
Claims:


a.Arising out of or in any way related to Bates' employment with the Company or
the termination of his employment;


b.Arising out of or in any way related to any contract or agreement between
Bates and the Company, including Bates' employment agreement with SXC Health
Solutions, Inc., dated July 2, 2012, including all amendments, addendums and
appendixes thereto, and Bates' employment agreement with Catalyst Health
Solutions, Inc., dated August 3, 2009, including all amendments, addendums and
appendixes thereto; and the Confidentiality and Restrictive Covenant Agreement
between Bates and SXC Health Solutions, Inc., dated on or around June 30, 2012,
including all amendments, addenda and appendixes thereto.


c.Arising under or based on the Equal Pay Act of 1963 (EPA); Title VII of the
Civil Rights Act of 1964, as amended (Title VII); Section 1981 of the Civil
Rights Act of 1866 (42 U.S.C. § 1981); the Civil Rights Act of 1991 (42 U.S.C. §
1981a); the Americans with Disabilities Act of 1990, as amended (ADA); the
Family and Medical Leave Act of 1993, as amended (FMLA); the Genetic Information
Nondiscrimination Act (GINA); the Fair Labor Standards Act of 1938 (FLSA); the
False Claims Act; the National Labor Relations Act (NLRA); the Worker Adjustment
and Retraining Notification Act of 1988 (WARN); the Uniform Services Employment
and Reemployment Rights Act (USERRA); the Sarbanes Oxley Act of 2002 (SOX); and
the Employee Retirement Income Security Act of 1974 (ERISA) (excepting claims
for vested benefits, if any, to which Bates is legally entitled thereunder);


d.Arising under or based on the Age Discrimination in Employment Act of 1967
(ADEA), as amended by the Older Workers Benefit Protection Act (OWBPA), and
alleging a violation thereof based on any action or failure to Act by Releasees,
or any of them, at any time prior to the date Bates signs this Agreement;


e.Arising under or based on the Illinois Constitution; the Illinois Wage Payment
and Collection Act; the anti-retaliation provisions of the Illinois Workers'
Compensation Act, the Illinois Minimum Wage Law, the Illinois Whistleblower Act,
the Illinois Worker Adjustment and Retraining Notification Act, and the Illinois
Human Rights Act, or any similar laws in any other state;


f.Arising under or based on the Maryland Constitution, the Maryland Fair
Employment Practices Act; the Maryland law on equal pay (Md. Code Ann. art. 3,
Sec. 3-301 et seq.); the Maryland Worker Adjustment and Notification Act; the
Maryland wage payment laws, Md. Code Ann., Lab. & Empl. § 3-501, as amended by
2010 Md. Laws 99 and 100; the anti-retaliation provisions of the Maryland
workers' compensation laws; the Maryland whistleblower laws; or any similar laws
in any other state; and




--------------------------------------------------------------------------------




g.Arising out of or in any way related to any federal, state, county or local
constitutional provision, law, statute, ordinance, decision, order, policy or
regulation (i) prohibiting employment discrimination, providing for the payment
of wages or benefits (including unvested pension benefits), providing for a paid
or unpaid leave of absence; (ii) otherwise creating rights or claims for
employees, including, but not limited to, any and all claims alleging breach of
public policy, whistle-blowing, retaliation, the implied obligation of good
faith and fair dealing; any express or implied oral or written contract,
handbook, manual, policy statement or employment practice; or (iii) relating to
misrepresentation, defamation, libel, slander, interference with contractual
relations, intentional or negligent infliction of emotional distress, invasion
of privacy, false imprisonment, assault, battery, fraud, negligence, or wrongful
discharge.


For purposes of this Agreement, the term “Releasees” means Catamaran Inc., its
parents, subsidiaries, divisions, and affiliated companies (including, without
limitation, Catamaran Corporation); their respective predecessors, successors,
assigns, benefit plans, and plan administrators; and their respective past and
present shareholders, partners, members, managers, directors, trustees,
officers, employees, agents, attorneys and insurers.
6.Intended Scope of Releases. It is the intention of the Parties and is fully
understood and agreed by them that this Agreement includes a general release of
all claims against the other (with the exception of breaches of this Agreement,
claims for unemployment compensation, workers' compensation and claims for
vested benefits, if any, to which Bates is legally entitled under ERISA), which
they hold or previously held against the other, the Releasees, or any of them,
whether or not they are specifically referred to herein. No reference herein to
any specific claim, statute or obligation is intended to limit the scope of
these general releases and, notwithstanding any such references, this Agreement
shall be effective as a full and final bar to all claims of every kind and
nature, whether known or unknown, suspected or unsuspected, or fixed or
contingent, released in this Agreement. The Parties do not waive any rights or
claims that may arise based on events after the Effective Date of the Agreement,
including claims for breach of this Agreement.
 
7.Waiver of Rights. As part of the foregoing general releases, the Parties are
waiving all of their respective rights to any recovery, compensation, or other
legal, equitable or injunctive relief (including, but not limited to,
compensatory damages, liquidated damages, punitive damages, back pay, front pay,
attorneys' fees, and reinstatement to employment), from the other Party in any
administrative, arbitral, judicial or other action brought by or on behalf of
the Parties in connection with any claim released in this Agreement.


8.Covenant Not to Sue. In addition to all other obligations contained in this
Agreement, the Parties agree that neither Party will initiate, bring or
prosecute any suit or action against any of the Releasees or Bates in any
federal, state, county or municipal court, with respect to any of the Claims
released in this Agreement. However, nothing in this Agreement affects the
rights and responsibilities of the Equal Employment Opportunity Commission (“the
Commission”) to enforce the anti-discrimination laws, and this Agreement does
not affect Bates' right to file a charge or participate in an investigation or
proceeding with the Commission. Likewise, nothing in this Agreement shall
prevent Bates from any action to challenge the validity of his release of claims
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act. However, Bates waives any rights or claims, known or
unknown, to participate in any monetary recovery under any proceeding or
investigation by the Commission or any state or local commission concerned with
the enforcement of anti-discrimination laws.


9.Remedies for Breach. If any Party breaches any of the terms of this Agreement,
then the breaching Party shall be liable for the payment of all damages, costs
and expenses (including attorneys' fees) incurred by the non-breaching Party, or
any of them, in connection with such suit, action or breach.


10.No Admission of Liability. Both Parties understand that nothing in this
Agreement constitutes or shall be construed as an admission of liability by the
Parties or their agents. The Parties expressly deny any liability of any kind to
the other Party, and particularly any liability arising out of or in any way
related to Bates' employment with the Company or the termination of his
employment.


11.Post-Employment Covenants
a.Confidentiality Regarding the Terms of Separation.


i.The Parties shall keep confidential the circumstances surrounding the
termination of Bates' employment with the Company, as well as the existence of
this Agreement and its terms (collectively, the “Confidential Separation
Information”), except that the Parties may make necessary disclosures to taxing
authorities, their attorneys, accountants, or other tax advisors as necessary
for the purpose of securing their professional advice, or in connection with any
suit or action alleging a breach of this Agreement; provided those individuals
agree to the same confidentiality obligations to which the Parties are obligated
under this Paragraph. Bates may also disclose Confidential Separation
Information to his spouse; provided that she agrees to the same confidentiality
obligations to which the Parties




--------------------------------------------------------------------------------




are obligated under this Paragraph. The Parties may also disclose Confidential
Separation Information, including the Agreement itself, pursuant to any federal,
state or local subpoena, law, rule or order. It shall not be a violation of this
Agreement for Bates' spouse, or the Parties' attorneys, accountants or tax
consultants, to disclose Confidential Separation Information when required to do
so by applicable law, or to comply with a lawful subpoena or court order.


ii.Bates represents and warrants that prior to signing this Agreement he has not
disclosed to anyone any Confidential Separation Information except as permitted
by Paragraph 11(a)(i).


b.Nondisclosure Covenant. Bates recognizes that by virtue of Bates' employment
with the Company, Bates was granted otherwise prohibited access to trade secrets
and other confidential and proprietary information that is not known to its
competitors or within the industry generally, that was developed by the Company
over a long period of time and/or at substantial expense, and which is
confidential in nature or otherwise of great competitive value to the Company.
This information (“Confidential and Proprietary Information”) includes, but is
not limited to, the Company's trade secrets; information relating to the
Company's production practices and methods of doing business; sales, marketing,
and service strategies, programs, and procedures; contract expiration dates,
customers and prospective customers, including, but not limited to, their
particularized requirements and preferences, and the identity, authority, and
responsibilities of their key contact persons; payment methods; service and
product costs; pricing structures and incentive plans; vendors; financial
position and business plans; computer programs and databases; research projects;
new product and service developments; and any other information of the Company
or any of its vendors or customers that the Company informed Bates, or which
Bates should have known by virtue of Bates' position or the circumstances in
which Bates learned it, is to be kept confidential. Confidential and Proprietary
Information does not include information that is (i) in the public domain
(except as a result of a breach of this Agreement or Bates' obligations under a
statutory or common law obligation) or (ii) obtained by Bates from a third party
subsequent to the termination of Bates' employment with the Company (except
where the third party obtains the information in violation of a contractual
obligation, a statutory or common law obligation). Bates agrees that as of the
Effective Date and at all times thereafter (a) Bates will not disclose, use or
permit others to use any Confidential and Proprietary Information, or otherwise
make use of any of it for Bates' own purposes or the purposes of another, except
as required by law, and (b) Bates will take all reasonable measures to protect
the Confidential and Proprietary Information from any accidental or unauthorized
disclosure or use.


c.Noninterference of Employees Covenant. Bates agrees that for the period
between the Separation Date and September 16, 2014, Bates will not, for any
reason, directly or indirectly solicit, hire, or otherwise do any act or thing
which may induce any other employee of the Company (who was employed by the
Company on September 17, 2012 or was employed by the Company or by Catalyst
Health Solutions, Inc. at any time in the one (1) year period before September
17, 2012) to leave the employ of the Company.


d.Covenant of Nonsolicitation/Nonservice of Customers. Bates acknowledges the
Company's legitimate interest in protecting its customers for a reasonable
period of time following the termination of Bates' employment. Accordingly,
Bates agrees that for the period between the Separation Date and September 16,
2014, Bates will not: (a) directly or indirectly, service, solicit or accept
business from, any Customer, where such business, products or services would be
competitive with the Company's business, products or services, as described in
Paragraph 11(e) below, or (b) do any act or thing which may interfere with or
adversely affect the relationship (contractual or otherwise) of the Company with
any Customer of the Company or induce any such Customer to cease doing business
with the Company. For purposes of this Paragraph, the term “Customer” means (i)
a customer of the Company to which Bates sold or provided the Company's products
or services at any time during the two (2) year period immediately preceding the
termination of Bates' employment, (ii) any entity for which Bates orchestrated,
developed, supervised, coordinated or participated in marketing strategy,
marketing plans and marketing campaigns on behalf of the Company at any time
during the two (2) year period immediately preceding the termination of Bates'
employment, or (iii) any entity as to which Bates had substantial contact or
acquired Confidential and Proprietary Information at any time during Bates'
employment with the Company.


e.Covenant Not to Compete. Bates expressly acknowledges that (i) the Company is
and will be engaged in the business of providing pharmacy benefit management
services, healthcare transaction processing services, and information technology
solutions to the pharmaceutical industry, including without limitation: (x)
pharmacy benefit services and analytics software and related ASP services,
including claims processing, pharmacy networks, data warehousing and information
analysis, rebate contracting and formulary management, clinical initiatives,
mail order pharmacy services, and consumer web services; (y) pharmacy practice
management and point of sale (POS) systems for retail pharmacy (independents and
chains), institutional/nursing home pharmacy, and high-volume mail order
pharmacy; and (z) specialty pharmacy products and services; (ii) Bates is one of
a limited number of persons who has extensive knowledge and expertise relevant
to the businesses of the Company; (iii) Bates' performance of his services for
the




--------------------------------------------------------------------------------




Company afforded Bates full and complete access to and caused Bates to become
highly knowledgeable about the Company's Confidential and Proprietary
Information; (iv) the agreements and covenants contained in this Paragraph 11
are essential to protect the business and goodwill of the Company, because, if
Bates enters into any activities competitive with the business of the Company,
Bates will cause substantial harm to the Company; (v) Bates has been exposed to
the Company's largest customers; (vi) the business territory of the Company at
the time this Agreement was entered into constitutes the United States and
Canada (“Business Territory”); and (vii) Bates' covenants to the Company set
forth in this Paragraph 11 are being made in consideration of the Company's
willingness to provide him the Separation Benefits and release described herein.
Accordingly, Bates agrees that for the period between the Separation Date and
September 16, 2014, Bates shall not, within the Business Territory, directly or
indirectly own any interest in, invest in, lend to, borrow from, manage,
control, participate in, consult with, contract with, become employed by, render
services to, be a director of, or in any other manner whatsoever engage in any
business which is competitive with any business actively engaged in by the
Company or actively (and demonstrably) considered by the Company for entry into
on September 17, 2012 and of which Bates had: A) involvement; or B) access to
Confidential and Proprietary Information. The preceding to the contrary
notwithstanding, Bates shall be free to make investments in the publicly traded
securities of any corporation, provided that such investments do not amount to
more than one percent (1%) of the outstanding securities of any class of such
corporation.


f.No Attempt to Access the Computer Network. Bates agrees that he will not
access or attempt to access, directly or indirectly, by any means whatsoever,
the Company's computer network, including without limitation, the Company's
e-mail system, the Company's electronic document storage and retrieval system,
and the Company's computer network servers and related equipment.


g.Future Cooperation. Bates agrees to cooperate with the Company with respect to
any judicial or administrative (investigatory or adjudicatory) proceeding that
arises or exists between the Company and any current or former employee, or
other third party, including governmental agencies. Cooperation with the Company
includes, without limitation, telephonic or in-person discussions with the
Company's internal and external legal counsel during regular business hours. The
Company will use its best efforts to ensure that any assistance requested will
be arranged so that it does not unreasonably interfere with Bates' other
employment or family commitments. Nothing in this Paragraph is intended to cause
Bates to make a false statement or testify untruthfully in any legal proceeding,
and he agrees not to do so.
h.Breach of Post-Employment Warranties or Covenants. Subject to the Parties'
respective rights pursuant to Paragraph 9 of this Agreement, including without
limitation Bates' right and remedies in the event of Company's wrongful
discontinuation of Separation Benefits to Bates, if a court or arbitrator of
competent jurisdiction enters, or the Parties consent to, a temporary
restraining order and/or a preliminary injunction, based upon claims of Bates'
breach of any of his post-employment warranties or covenants in Paragraphs 11,
12 or 13 of this Agreement, then the Company shall have the right to discontinue
any of the unpaid Separation Benefits, as well as to seek to recoup through the
arbitration and/or judicial process the net amount of any Separation Benefits
paid to Bates, in addition to any other relief it may have for Bates' breach of
the post-employment warranties or covenants. Bates acknowledges and agrees that
any good faith actions taken by the Company under this Paragraph 11(h) shall not
be deemed retaliatory under any federal, state or local statute, regulation, or
judicial or administrative opinion.


12.Resignation of Board Membership. In executing this Agreement, Bates has
resigned all board or other memberships that he holds in any corporation,
limited liability company, partnership or other business entity of which the
Company is an owner, member shareholder or partner, or in which the Company
holds any equity or other ownership interest, option to acquire wholly or in
part, or call rights.


13.Warranty of Return of Company Property. Bates warrants and acknowledges that
he has turned over to the Company all equipment or other property issued to him
by the Company, along with all documents, notes, computer files, and other
materials which he had in his possession or subject to his control, relating to
the Company and/or any of its customers. Bates further warrants and acknowledges
that he has not retained any such documents, notes, computer files or other
materials (including any copies or duplicates thereof).


14.Warranty and Covenant of No Disparagement. Bates (i) warrants that during the
time period between when he was notified of the suspension of his employment
with the Company and his signing of this Agreement, he has not made any
disparaging remarks about any of the Releasees which are likely to cause harm to
Releasees, collectively or individually (“Disparaging Remarks”) and (ii) agrees
that he shall not make any Disparaging Remarks at any time following his signing
of this Agreement. The Company warrants that its Chairman and Chief Executive
Officer, Chief Financial Officer, Senior Vice President and General Counsel,
Senior Vice President and Chief Human Resources Officer and its corporate
officers will not make any Disparaging Remarks about Bates to any other person
or entity. Notwithstanding the above, nothing in this provision shall




--------------------------------------------------------------------------------




prevent or prohibit any Party from testifying in any legal proceeding, including
at deposition, hearing or trial, from cooperating in good faith in any
governmental investigation or action, or from making any report required by law.


15.Filing of and Disclosure of Agreement. In accordance with applicable
securities laws including the Securities Exchange Act of 1934 as amended
(“Securities Act”), the Company shall file a copy of this Agreement along with
and as part of its annual Form 10-K filing pursuant to the Securities Act.
Except as set forth above, Company's Chief Executive Officer, Chief Financial
Officer, Senior Vice President and General Counsel, and Senior Vice President
and Chief Human Resources and its corporate officers will not make any
statements or disclosures concerning Bates' departure. Notwithstanding the
above, nothing in this Agreement shall prohibit Company from making disclosures
respecting Bates' separation from employment with the Company when necessary for
purposes of Company's compliance with a lawful subpoena or court order.
 
16.21-Day Consideration Period. Bates is advised to consult with an attorney of
his choice prior to signing this Agreement. Bates understands that he has a
period of twenty-one (21) days within which to consider and accept the
Agreement. This twenty-one (21) day period begins to run from the date on which
Bates received a copy of this Agreement.


17.7-Day Revocation Period. Bates understands that he has the right to revoke
this Agreement at any time within seven (7) days after he signs it (“Revocation
Period”) and that the Agreement shall not become effective or enforceable until
this Revocation Period has expired. Revocation must be in writing and delivered
to Mike Rude at Catamaran Inc., 2441 Warrenville Road, Suite 610, Lisle,
Illinois 60532 within this 7-day period. Bates also understands that if he
revokes this Agreement, he will not receive the Separation Benefits.


18.Warranty of Understanding and Voluntary Nature of Agreement. Bates
acknowledges that he has carefully read and fully understands all of the
provisions of this Agreement; that he knows and understands the rights he is
waiving by signing this Agreement; and that he has entered into the Agreement
knowingly and voluntarily, without coercion, duress or overreaching of any sort.


19.Stock Options and Restricted Stock Units. All stock options and restricted
stock units granted to Bates that remain unvested as of Bates' last day of
employment shall expire as of the Separation Date.


20.Severability. If any term or provision of this Agreement is declared invalid
by a court or arbitrator of competent jurisdiction in a final ruling from which
no appeal is taken, the remaining provisions of this Agreement will be
unimpaired, and the invalid or unenforceable provision will be replaced with a
provision that is valid and enforceable and that comes closest to the Parties'
intention underlying the invalid or unenforceable provision. Each Party
represents and warrants to the others that he or it knows of no reason that any
provision contained herein is invalid or unenforceable.


21.Entire Agreement/Integration. This Agreement constitutes the sole and entire
agreement between Bates and the Company with respect to the subjects addressed
in it, and supersedes all prior or contemporaneous agreements (including the
Employment Agreement, and all amendments, addenda and appendixes thereto; the
letter agreement between Bates, Catalyst Health Solutions, Inc., and SXC Health
Solutions, Inc., dated on or around July 2, 2012, including all including all
amendments, addenda and appendixes thereto; and the Confidentiality and
Restrictive Covenant Agreement between Bates and SXC Health Solutions, Inc.,
dated on or around June 30, 2012, including all including all amendments,
addenda and appendixes thereto), understandings, and representations, oral and
written, with respect to those subjects.


22.No Waiver By the Parties. No waiver, modification or amendment of any of the
provisions of this Agreement shall be valid and enforceable unless in writing
and executed by Bates and the Company's Chief Executive Officer.


23.Successors and Assigns. This Agreement shall be binding upon, and shall inure
to the benefit of, Bates and his personal and legal representatives, heirs,
devisees, executors, successors and assigns, and the Company and its successors
and assigns.


24.Choice of Law. This Agreement and any amendments hereto shall be governed by
and construed in accordance with the laws of the State of Illinois, without
regard to conflicts of law principles.


25.Arbitration. All claims, disputes, differences or controversies (“Disputes”)
arising out of or relating to this Agreement shall be finally settled by
arbitration in accordance with the then prevailing Employment Arbitration Rules
and Mediation Procedures of the American Arbitration Association, as modified
herein (the “Rules”). The place of arbitration shall be Chicago, Illinois. The
arbitrator shall be appointed by the American Arbitration Association according
to the Rules. Any arbitration proceeds, decision, or award rendered hereunder
shall be final and binding on the Parties and their respective successors and
assigns and judgment upon any award may be entered in a court of competent
jurisdiction as provided for in the Paragraph




--------------------------------------------------------------------------------




that follows. As a supplement to arbitration, an aggrieved Party, at its option,
may obtain in any Illinois court of competent jurisdiction any injunctive
relief, including temporary restraining orders and preliminary injunctions,
against conduct or threatened conduct for which no adequate remedy at law may be
available or which may cause the aggrieved Party irreparable harm.


26.Waiver of Jury Trial; Submission to Jurisdiction. The Parties: (a) waive any
right to a trial by jury in any action to enforce or defend any matter arising
from or related to this Agreement; (b) subject to the Arbitration provision
above, irrevocably submit to the exclusive jurisdiction of any state or federal
court located in DuPage County, Illinois over any action or proceeding to
enforce or defend any matter arising from or related to this Agreement; and (c)
irrevocably waive, to the fullest extent they may effectively do so, the defense
or an inconvenient forum to the maintenance of any such action or proceeding.


27.Effective Date. The Effective Date of this Agreement shall be the latest of
the date that it is fully executed by the Parties and the expiration of the
seven (7) day revocation period set forth in Paragraph 17.
            
 
CATAMARAN INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/  Mark A. Thierer
 
1/16/2013
 
/s/  Richard A. Bates
 
1/11/2013
 
Mark A. Thierer
 
Date
 
Richard A. Bates
 
Date
 
Chairman and Chief Executive Officer
 
 
 
 
 
 







